Appeal and cross appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered April 19, 2013. The order denied the motion of defendant to bifurcate the trial, granted those parts of the cross motion of plaintiff for partial summary judgment with respect to the issue of serious injury and defendant’s third and fifth affirmative defenses, and otherwise denied the cross motion.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on October 8 and 10, 2013, and filed in the Monroe County Clerk’s Office on October 11, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.E, Feradotto, Garni, Bindley and Valentino, JJ.